Citation Nr: 0922209	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a perforated tympanic membrane with 
resultant conductive hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from December 1953 to December 
1955.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, denying service connection for perforation of the 
left tympanic membrane with left ear hearing loss.  

By an October 2007 submission the Veteran's authorized 
representative timely requested Decision Review Officer (DRO) 
review of his claim being appealed, prior to Board 
adjudication.  38 CFR § 3.2600 (2008).  DRO review was 
afforded the Veteran, as documented in a February 2008 
Statement of the Case (SOC). 

In his own statements in the course of appeal, as well as in 
highlighted copies of VA treatment records submitted with his 
Notice of Disagreement in July 2007, the Veteran reasonably 
raised the issue of entitlement to service connection for 
hearing loss as due to interferon treatment for his service-
connected hepatitis C.  The Board notes that the RO, and the 
Board in a March 2005 decision, previously addressed the 
claim for benefits for bilateral hearing loss as due to 
interferon treatment for hepatitis C, but that the claim was 
then addressed as one for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, whereas the claim should properly have 
been addressed as a claim for secondary service connection, 
based on the Veteran's already being service connection for 
hepatitis C.  Accordingly, it should be addressed as a new 
secondary-service-connection claim, and not as a request to 
reopen a claim previously denied.  While the VA provider who 
examined the ears for compensation purposes in June 2008 
addressed this causation question, and while the RO addressed 
the issue in part in the Reasons and Bases portion of a June 
2008 Supplemental SOC (SSOC) addressing the 38 U.S.C.A. 
§ 1151 claim herein adjudicated, the Veteran's informal claim 
for service connection for hearing loss as secondary to his 
service-connected hepatitis C, based on interferon therapy, 
has not been properly addressed by the RO.  Accordingly, that 
informal claim is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The Veteran underwent placement of a myringotomy tube in the 
left ear as part of VA treatment in May 2003, and underwent 
removal of that tube as part of VA treatment in June 2003.  
Removal of that tube caused an effectively permanent 
perforation of the left tympanic membrane, which was a result 
not reasonably foreseeable which caused conductive hearing 
loss in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for perforation of the left tympanic membrane 
with conductive hearing loss, as caused by VA medical 
treatment, have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.154, 3.358, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants benefits for pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the Veteran's 
perforation of the left tympanic membrane with conductive 
hearing loss.  This constitutes a complete grant of the 
benefit sought as to that claim, and hence there is no 
reasonable possibility that additional notice or development 
assistance would further that claim.  


II.  Claims for Benefits for Perforation of the Left Tympanic 
Membrane with Conductive Hearing Loss,
Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran, in effect, contends that he developed conductive 
hearing loss as a result of a myringotomy procedure performed 
on his left ear and/or the removal of that myringotomy tube, 
that this was done improperly and/or was done without 
appropriate informed consent, and that benefits for his 
conductive hearing loss of the left ear are warranted 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

38 U.S.C.A. § 1151(a) provides in relevant part that 
disability compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service-connected.  As 
pertinent to this case, a qualifying additional disability 
means a disability which was was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished by a 
VA employee or in a VA facility, and the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2008), which provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to the veteran's 
condition after such care, treatment, or examination has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  Claims based on 
additional disability due to hospital care, medical or 
surgical treatment, or examination must meet specified 
causation requirements.  38 C.F.R. § 3.361(c)(1) (disability 
actually resulted from the VA care); (c)(2) (continuance or 
natural progress of pre-existing condition cannot be due to 
VA care unless caused by failure to timely diagnose); (c)(3) 
(veteran's failure to follow medical instructions vitiates VA 
causation); (d)(1) (VA failed to exercise reasonable degree 
of care or acted without veteran's informed consent), 
(d)(2) (event not reasonably foreseeable caused additional 
disability).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the Veteran's informed consent, or, in 
appropriate cases, was without the Veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

To be supportive of a claim based on 38 U.S.C.A. § 1151, VA 
treatment cannot merely be accompanied by the continuance or 
natural progress of a disease or injury for which such care 
was furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  As 
noted above, compensation is also not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the Veteran.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

The evidentiary record reveals that the Veteran underwent a 
VA myringotomy tube placement in April 2003 to treat fluid in 
the left ear associated with an ear infection, and that upon 
follow-up in May 2003 a VA physician discussed with the 
Veteran the possibility of removing the tube or leaving it in 
to eventually fall out on its own.  The Veteran elected to 
have it removed, and it was removed by VA in May 2003.  In 
June 2003 he was seen by VA with complaints of a greater 
decrease in hearing acuity in the left ear than was there 
previously, and he was examined and found to have a 
perforation of the tympanic membrane which was unhealed and 
resulted in a conductive hearing loss in that ear in addition 
to his sensorineural hearing loss, with a resulting greater 
hearing loss in that ear.  Subsequent VA treatment and 
evaluation records support the continuation of this 
perforated tympanic membrane with associated conductive 
hearing loss.  

The Veteran was afforded VA examination of the ears for 
compensation purposes in June 2008, and the examiner reviewed 
the claims file and noted the medical history as recounted 
above.  The examiner then opined that conductive hearing loss 
had resulted not from the myringotomy itself but from the 
removal of the tympanic membrane tube and a resulting 
tympanic membrane perforation which did not subsequently 
heal.  The examiner further noted that in five years 
following the procedure the tympanic membrane had still not 
healed, with ongoing conductive hearing loss.  The examiner 
then concluded that the tympanic membrane would not heal 
without a tympanoplasty, but that the Veteran was not a 
candidate for that procedure because his medical condition 
would preclude general anesthesia.  The examiner further 
concluded that the current outcome of an effectively 
permanent unhealed perforation of the tympanic membrane and 
associated conductive hearing loss were not reasonably 
foreseeable results of the procedure of removal of the 
myringotomy tube.  

The Board finds the June 2008 medical examination and opinion 
to be consistent with the Veteran's medical history and the 
balance of the medical record, and accordingly accepts the 
findings and conclusions of the examiner for purposes of the 
Board's adjudication herein.  Based substantially on the June 
2008 VA examiner's medical opinion as supported by the 
balance of the medical record, the Board finds that the 
preponderance of the evidence favors a grant of benefits for 
perforation of the left tympanic membrane with left ear 
conductive hearing loss, pursuant to the provisions of 38 
U.S.C.A. § 1151, based on this being an outcome not 
reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).


ORDER

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
granted for perforation of the left tympanic membrane with 
resultant conductive hearing loss.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


